Citation Nr: 0217042	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  99-13 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from May 1976 to August 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

This case was Remanded by the Board in November 2000 for 
further evidentiary development, which has now been 
completed.  The Board notes that the issue of service 
connection for genital herpes was previously on appeal.  
Subsequent to the Board's Remand, however, a rating decision 
granted that benefit, terminating the appeal of that issue.  
the record does not reflect that the veteran has disagreed 
with the rating assigned for the disability.  


FINDINGS OF FACT

1.  A psychosis was not first manifest during the first year 
after the veteran's separation from service.  

2.  The medical evidence does not show that the veteran's 
current psychiatric disorder had its origins in service.  


CONCLUSION OF LAW

A chronic acquired psychiatric disorder was not incurred in 
or aggravated by service, nor may a psychosis be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1111, 
1112, 1131, 1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 
et seq. (West Supp. 2002)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
December 1998 rating decision, January 1999 statement of the 
case, supplemental statements of the case dated through July 
2002, as well as the Board's November 2000 Remand, the 
veteran and his representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate his claim.  The November 
2000 Remand also clearly indicated to the veteran what 
information he needed to provide and what evidence VA would 
obtain for him, meeting the requirements set forth in 
Quartuccio.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA and private medical records, and relevant VA 
examinations.  Also, pursuant to the Board's Remand, a 
medical opinion was obtained regarding the relationship, if 
any, between the veteran's current psychiatric condition and 
service.  the record does not reflect that any additional 
evidence is available.  The Board finds that the evidence in 
this case is sufficient to render a determination, such that 
an additional medical examination or opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

The Board is also satisfied as to compliance with its 
instructions from the prior remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b).  A preexisting injury or disease is 
considered aggravated by military service where there is an 
increase in disability during service, absent a specific 
finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  The presumption of aggravation may be 
rebutted only by clear and unmistakable evidence.  38 C.F.R. 
§ 3.306(b).  

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b).  

Where a veteran served 90 days or more during a period of 
war or during peacetime service after December 31, 1946, and 
schizophrenia becomes manifest to a degree of 10 percent 
within 1 year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The service medical records are negative for any diagnosis 
or treatment for a psychiatric disorder.  However, on the 
report of the veteran's separation examination, conducted in 
June 1980, he indicated that he had a history of trouble 
sleeping and nervous trouble.  Clinically, it was noted that 
he had situational reaction.  

The post-service VA treatment records, dated from March 1999 
through May 2001, reflect the veteran's complaints of and 
treatment for anxiety and panic attacks.  Despite multiple 
attempts to obtain records from several private physicians 
that were identified by the veteran as having treated him 
during the 1980s and 1990s, the veteran has indicated that 
those records are no longer available.  

A VA psychiatric examination was conducted in August 2001 
pursuant to the Board's Remand.  That examiner was 
specifically requested to furnish a medical opinion as to 
whether the veteran's current psychiatric disorder was 
related to service.  After describing the veteran's social, 
work, and psychiatric history in some detail, the examiner 
reported the clinical findings on mental status examination.  
The examiner diagnosed "some schizoaffective disorder with a 
little depression relatively mild along with some anxiety 
attacks."  He further stated that he didn't "see that there 
is any evidence in the record of his having had something in 
service.  All I am getting is that he said he did, which I 
tend to question."  After reviewing the record, the examiner 
pointed to a number of clinical findings and other aspects 
of the examination in concluding that, "I don't see [his 
current psychiatric disorder] as having been present in 
service or caused by it."  

The report of an examination by a private psychiatrist in 
September 2001 notes that the veteran dated his psychiatric 
symptoms to when he was stationed in Korea during service.  
The examiner stated that the veteran described "prominent 
positive symptoms of auditory hallucinations and persecutory 
delusions."  It was also noted that the veteran mentioned on 
multiple occasions that he was being persecuted because he 
was African American.  The examiner diagnosed chronic 
paranoia-type schizophrenia and panic disorder without 
agoraphobia.  

Despite the veteran's contentions, there simply is no 
competent evidence of a chronic psychiatric disorder during 
service.  Nor does the medical evidence of record establish 
that his current psychiatric disorder began in service.  
Moreover, the opinion of the VA psychiatrist in 2001 
specifically indicates that the veteran's current 
psychiatric disorder is not due to service.  

Accordingly, the Board finds that the evidence does not show 
that the veteran now has a chronic acquired psychiatric 
disorder that had its origins in service.  Neither does the 
evidence indicate that he was first diagnosed with a 
psychosis during the first year after his separation from 
service, so service connection may not be presumed.  

Therefore, the Board concludes that the evidence does not 
establish that the veteran now has a chronic acquired 
psychiatric disorder that is related to service in any way.  
Because the preponderance of the evidence is against the 
veteran's claim, the provisions of 38 U.S.C.A. § 5107(b) are 
not applicable.  


ORDER

Service connection for a chronic acquired psychiatric 
disorder is denied.  



		
	V. L. JORDAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

